DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 4/6/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5-8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 5, in the amendment filed on 4/6/2022, applicant amended claim 1 by adding “…a mathematical process of convolution having a surface height of the micro lens array and the surface height of the light shaping diffuser are digitally combined”. However, instant disclosure appears not teaching/specifying “surface height of the micro lens array” and “surface height of the light shaping diffuser”, which are of new matters, and which was not described in instant specification disclosure.

Claims 6-8 are rejected as containing the deficiencies of claim 5 through their dependency from claim 5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 5, the term of “…a mathematical process of convolution having a surface height of the micro lens array and the surface height of the light shaping diffuser are digitally combined” (line 5-7) is vague and renders the claims indefinite. Instant specification disclosure does not teach “surface height of the micro lens array” and “surface height of the light shaping diffuser” (see above), how to perform the claimed mathematical process becomes unclear. Further, it appears that each of the micro lens array and the light shaping diffuser have more than one surface heights since they have randomizing surfaces; which height is the one in claimed scope becomes unclear.

More, the term of “…reside on the same surface for the optical element” (line 3-4) is indefinite and lacks antecedent,  as nowhere in claim 5 cites “a surface for the optical element”.

Claims 6-8 are rejected as containing the deficiencies of claim 5 through their dependency from claim 5.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Sales (US 6700702).

Regarding Claim 5, Sales teaches an optical element (abstract; fig. 2) comprising: 

a micro lens array of lenslets and a light shaping diffuser having a randomizing function wherein both the micro lens array of lenslets and the light shaping diffuser having the randomizing function reside on the same surface for the optical element (fig. 2, 11; col. 3, line 34-40, the invention provides a screen configuration comprising a diffusing element in the form of an array of micro lenses which are preferably both random and generally anamorphic, a substrate, and a layer of light-absorbing material; -- the randomizing function on the micro lenses array is an overlaid diffuser); and

wherein the randomizing function is provided by a mathematical process of convolution having a surface height of the micro lens array and the surface height of the light shaping diffuser are digitally combined. 
(this portion of  claim is of a product-by-process claim (optical element/making processes), and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113).

Regarding Claim 6, Sales teaches the optical element of claim 5 comprising an additional randomizing function provided by an overlaid diffuser or an additional randomizing factor introduced into the micro lens array of lenslets (fig. 2, 11; -- randomizing factor introduced into the micro lens array of fig. 1).

Regarding Claim 7, Sales teaches the optical element of claim 5 wherein the micro lens array comprises scaled lenslets in a two-dimensional crosshatch pattern (fig. 2, 11 and fig. 21, --scaled lenslets; figs. 16-19; -- spatial arrangements of micro lens arrays).

Regarding Claim 8, Sales teaches the optical element of claim 5 wherein the optical element comprises a substrate comprising one or more layers comprising a plastic, a metal, a silicon wafer, or a glass plate (fig. 2, 12-- substrate; col. 7, line 50-55, the lenses and the substrate are composed of polycarbonate, a plastic material).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

/JIE LEI/Primary Examiner, Art Unit 2872